DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt is acknowledged of the Applicant’s response filed on 11/18/21. Claim 1 has been amended. New claims 21 – 22 have been added. Claims 13 – 20 are withdrawn due to a restriction requirement. Claims 1 - 22 are now pending.
	All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant’s amendments/remarks filed on 11/18/21.   

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Leah Villarreal on 12/3/21.

The application has been amended as follows: 
Cancel claims 13 – 21 without prejudice.
In claim 22, last line, change “one or more layers.”  to    - -  one or more layers, and wherein the tie layer, or the one or more layers of the tie layer, has a loading in the range of 7 to 20 g/m2.   - - 


REASONS FOR ALLOWANCE
Claims 1 - 12 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest references of ADAMS (US 2005/0037162) and of  BOWEN et al (US 6,120,860).

ADAMS discloses a process of making a film that provides good oxygen barrier properties, wherein the film comprises several layers, including an aluminum base layer, a COC-containing contact layer, an EAA-containing tie layer, and several more layers, and wherein one or more layers comprise a filler. ADAMS fails to teach making a film consisting only of a base layer comprising aluminum, and a coextrusion layer consisting only of a tie layer and a contact layer, and wherein the contact layer consists of only COC. ADAMS discloses that the film is used for making cartons for orange juice or milk; failing to teach an aggressive chemical-resistant film which is resistant to a chemical selected from nicotine, fentanyl, rivastigmine or lidocaine. ADAM gives an example of a tie loading of 14 lbs/3000 ft2, which is equivalent to 70 g/m2; failing to teach 7 – 20 g/m2. 



The closest prior art of record fails to teach or render obvious the claimed
method for providing an aggressive chemical-resistant film, wherein the film is resistant to a chemical selected from nicotine, fentanyl, rivastigmine, or lidocaine, said method comprising: providing a base layer, wherein the base layer comprises aluminum and is resistant to one or more of water or oxygen; coextruding a tie layer and a contact layer to provide a coextrusion layer, wherein the contact layer consists of a cycloolefin copolymer (COC); coating the coextrusion layer consisting of the tie layer and the COC of the contact layer directly to the base layer comprising the aluminum; and allowing the coextrusion layer coated to the base layer to adhere to form the aggressive chemical-resistant film, wherein the aggressive chemical-resistant film consists of: the base layer comprising the aluminum, and the coextrusion layer consisting of the tie layer, and the 2.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANCES TISCHLER/
Primary Examiner, Art Unit 1765